DISSENTING OPINION
KOELSCH, Circuit Judge.
This is demonstrably a “hard” case. Judge Duniway concludes — and I believe correctly — that Arizona, having espoused the single cause of action rule, would declare the dismissal with prejudice a bar to another action on the same claim. However, by a remarkable twist of a procedural rule, he effectively suppresses a hurdle that arises by operation of law. I perceive no warrant for this innovation, even in the most liberal principles of equity.
Judge Merrill declines to follow the trail blazed by Judge Duniway but arrives at the same ultimate destination. He draws a distinction between an ordinary judgment and one based upon consent, and opines that the Arizona Supreme Court would permit the latter to be attacked collaterally. But that court, as the cases cited in footnote six of Judge Duniway’s opinion make clear, has repeatedly held that a consent judgment is one on the merits and res judicata of all issues that were or might have been tendered.
I regret that I cannot concur in the result reached by my brethren, or in the application of any rule save the conventional one that bars the prosecution of this further suit on the single claim.
*276Weekes’ recourse is not against any party to this suit; he should seek redress from “those who led him, or allowed him to proceed, down the road to disaster.” I therefore dissent.